

116 HR 8101 IH: Every American Has the Right To Vote Act
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8101IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Mrs. Demings introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit States from denying or abridging the right to vote in elections for Federal office of individuals on the grounds of conviction of a criminal offense, and for other purposes.1.Short titleThis Act may be cited as the Every American Has the Right To Vote Act.2.Right to vote of individuals convicted of criminal offense(a)Right To voteA State may not deny or abridge the right of an individual who is a citizen of the United States to vote in any election for Federal office on the grounds that the individual has been convicted of a criminal offense, and shall make such accommodations as the State considers necessary to enable an individual who has been convicted of a criminal offense to cast a ballot in such an election, including permitting the individual to vote by mail if the individual is unable to cast a ballot in person at a polling place.(b)Guarantee of residency of incarcerated individuals for purposes of votingFor the purposes of voting in any election for Federal office, an individual who is absent from a State or jurisdiction because the individual is incarcerated shall not, solely by reason of that absence—(1)be deemed to have lost a residence or domicile in that State or jurisdiction;(2)be deemed to have acquired a residence or domicile in any other State or jurisdiction; or(3)be deemed to have become a resident in or a resident of any other State or jurisdiction.3.Notification of retention of voting rights(a)State notificationAt the time an individual is convicted of a criminal offense under the law of a State, the State shall notify the individual in writing that the individual’s conviction of the offense does not affect the individual’s right to vote in an election for Federal office and that the individual may register to vote in an election for Federal office if the individual is otherwise eligible to vote in the election.(b)Federal notificationAt the time an individual is convicted of a criminal offense under Federal law, the court in which the individual is convicted shall notify the individual in writing that the individual’s conviction of the offense does not affect the individual’s right to vote in an election for Federal office and that the individual may register to vote in an election for Federal office if the individual is otherwise eligible to vote in the election.4.Enforcement(a)Declaratory and injunctive reliefThe Attorney General may bring a civil action against any State or jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to enforce this Act.(b)Private right of action(1)In generalA person who is aggrieved by a violation of this Act may provide written notice of the violation to the chief State election official of the State involved.(2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 20 days after receipt of a notice under paragraph (1), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.(3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.5.DefinitionsIn this Act, the following definitions apply:(1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.(2)The terms election and Federal office have meaning given such terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.).(3)The term State means each State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.6.Effective dateThis Act shall apply with respect to elections for Federal office held on or after the date of the enactment of this Act.